COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re TT-Fountains of Tomball, Ltd., incorrectly named as
                            MBS Fountains of Tomball, Ltd. d/b/a Fountains of Tomball,
                            and Henry S. Miller Realty Management, LLC, Relators

Appellate case number:      01-15-00817-CV

Trial court case number:    2014-00998

Trial court:                215th District Court of Harris County

       On September 25, 2015, the relators, TT-Fountains of Tomball, Ltd., incorrectly
named as MBS Fountains of Tomball, Ltd. d/b/a Fountains of Tomball, and Henry S.
Miller Realty Management, LLC (“Relators”), filed a petition for a writ of mandamus
seeking to vacate the respondent trial judge’s September 15, 2015 order denying
Relators’ second amended motion to withdraw and amend deemed admissions in the
underlying personal injury suit filed by the real party in interest. On September 25, 2015,
Relators also filed a motion for temporary relief, seeking a stay of the current trial setting
of February 8, 2016, pending resolution of this petition. Relators contend that a stay is
necessary because, if mandamus relief is granted, they will need adequate time to amend
their deemed admissions and prepare a viable defense before trial.
       Relators’ certificate of compliance indicates that counsel for the real party in
interest has been contacted and is opposed to this motion for temporary relief. Also,
Relators’ mandamus record, filed with their petition on September 25, 2015, includes
their prior motions to withdraw and amend deemed admissions, which attach their
proposed amended responses to the requests for admissions. Thus, Relators’ motion for
temporary relief to stay a trial setting more than four months away from the date of their
petition is denied. See TEX. R. APP. P. 52.10(a).
       In addition, although Relators’ petition refers to two hearings held by the trial
court on their motions to withdraw and amend deemed admissions, their mandamus
record neither attached transcripts nor stated in their petition’s certification that a
transcript had been ordered or that no relevant testimony was adduced at those two
hearings. See TEX. R. APP. P. 52.3(j), (k)(1)(A), 52.7(a)(2). Thus, we ORDER Relators,
within 10 days of the date of this order, to file a statement that no relevant testimony
was adduced in connection with the matter complained for their motions to withdraw and
amend deemed admissions or else to provide evidence of requesting the reporter’s
records for those hearings and payment for, or arrangements to pay for, the reporter’s fee
to prepare the reporter’s records, preferably on an expedited basis. See TEX. R. APP. P.
52.7(a)(2), (b).
        Further, the Court requests a response to the petition for writ of mandamus by the
real party in interest, Laurie Mejia-Rosa. See TEX. R. APP. P. 52.8(b)(1). The response,
if any, shall be filed within 30 days from the date of this order. See id. 2, 52.4.


      It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually      Acting for the Court

Date: September 28, 2015




                                             2